Case 2:19-cv-06351-DSF-GJS Document 41 Filed 11/05/19 Page 1 of 11 Page ID #:235



     1   LEROY SMITH, State Bar No, 107702
         County Counsel, County of Ventura
    2    MATTHEW A. SMITH,State Bar No. 167320
         Assistant County Counsel
     3   matthew.smith@ventura.org
         800 South Victoria Avenue, L/C #1830
     4   Ventura, California 93009
         Telephone: (805)654-2593
     5   Facsimile: (805)654-2185
     6   Attorneys for Defendants Ventura County
         and Jeffery S. Burgh (erroneously sued as Jeffrey S. Burgh)
     7   in his official capacity as Auditor-Controller of Ventura County
     8
                              UNITED STATES DISTRICT COURT
     9
                             CENTRAL DISTRICT OF CALIFORNIA
    10

    11   MATTHEW WILKINS,individual.             No. 2:19-cv-6351 DSF(GJSx)
    12                      Plaintiff,           ANSWER OF DEFENDANTS
                                                 COUNTY OF VENTURA AND
    13         vs.                               JEFFERY S. BURGH TO FIRST
                                                 AMENDED COMPLAINT
    14
         SERVICE EMPLOYEES
    15   INTERNATIONAL UNION LOCAL                Judge: Hon. Dale S. Fischer
         721, a labor union, VENTURA
    16   COUNTY,a political subdivision of
         the State of California; and JEFFREY
    17   S. BURGH,in his official capacity as
         Auditor-Controller of Ventura
    18   County,
    19                      Defendants.

    20

    21         Defendants County of Ventura( County”) and Jeffery S. Burgh,in his
    22   official capacity of Auditor-Controller of Ventura County(“Burgh”)(County and
    23   Burgh are collectively referred to as “Defendants”), hereby answer the First
    24   Amended Complaint for Declaratory Judgment, Damages and Injunctive Relief
    25   Under 42 U.S.C. § 1983 (“Complaint”)filed by plaintiff Matthew Wilkins
    26   (“Wilkins”)in this matter as follows:
    27   ///

    28   ///

                                                  1

            ANSWER OF DEFENDANTS COUNTY OF VENTURA AND JEFFERY S.
                          BURGH TO FIRST AMENDED COMPLAINT
Case 2:19-cv-06351-DSF-GJS Document 41 Filed 11/05/19 Page 2 of 11 Page ID #:236



     1                            JURISDICTION AND VENUE

     2         1. In response to paragraph 1 of the Complaint, Defendants admit the
     3   allegations contained therein.
     4         2. In response to paragraph 2 of the Complaint, Defendants admit the
     5   allegations contained therein.
     6         3. In response to paragraph 3 of the Complaint, Defendants admit the
     7   allegations contained therein.
     8                                    INTRODUCTION

     9        4. In response to paragraph 4 ofthe Complaint, Defendants admit that
    10   Wilkins is a public employee of the County and is employed in a bargaining unit
    11   represented by defendant Service Employees International Union, Local 721
    12   (“SEIU”). The County denies that Wilkins never signed a membership application
    13   card. Except as so admitted and denied. Defendants are without sufficient
    14   loiowledge or information to form a belief as to the truth of the remaining
    15   allegations in paragraph 4, and on that basis deny each and every remaining
    16   allegation contained in paragraph 4.
    17                                     THE PARTIES

    18         5. In response to paragraph 5 of the Complaint, Defendants admit that
    19   Wilkins resides in Camarillo, California within the County. Defendants also admit
    20   that Wilkins is a public employee and that Wilkins is employed by the County.
    21   Defendants further admit that pursuant to his employment with the County
    22   Wilkins is assigned to a position within the Ventura County Fire Protection
    23   District. Defendants further admit that Wilkins is employed in a classification for
    24   which SEIU is the exclusive bargaining representative. Except as so admitted.
    25   Defendants deny any remaining allegations contained in paragraph 5.
    26         6. In response to paragraph 6 of the Complaint, Defendants admit the
    27   allegations contained therein.
    28   ///

                                                  2

            ANSWER OF DEFENDANTS COUNTY OF VENTURA AND JEFFERY S.
                           BURGH TO FIRST AMENDED COMPLAINT
Case 2:19-cv-06351-DSF-GJS Document 41 Filed 11/05/19 Page 3 of 11 Page ID #:237




     1        7. In response to paragraph 7 of the Complaint, Defendants admit that the
     2   County is a public agency as defined in California Government Code
     3   section 3501, subdivision (c) with its headquarters in Ventura, California and that
     4   it engages in business in California, including within Ventura County. Except as
     5   so admitted. Defendants deny any remaining allegations contained in paragraph 7.
     6          8. In response to paragraph 8 of the Complaint, Defendants admit that
     7   Jeffery S. Burgh is the Auditor-Controller of the County of Ventura.
     8                             FACTUAL ALLEGATIONS

     9         9. In response to paragraph 9 ofthe Complaint, Defendants admit the
    10   allegations contained therein.
    11         10. In response to paragraph 10 of the Complaint, Defendants admit that
    12   SEIU is the recognized exclusive representative for the bargaining unit that
    13   includes the classification in which Wilkins is employed. Except as so admitted.
    14   Defendants deny each and every remaining allegation contained in paragraph 10.
    15         11. In response to paragraph 11 of the Complaint, Defendants admit the
    16   County deducts dues from the paychecks of members of SEIU and remits the dues
    17   to SEIU. Defendants also admit that the memorandum of agreement(“MOA”)
    18   between the County and SEIU contains terms that provide for the County to
    19   deduct dues from the paychecks of employees who are members of SEIU and to
    20   remit those dues to SEIU. Except as so admitted. Defendants deny each and every
    21   remaining allegation contained in paragraph 11.
    22          12. In response to paragraph 12 of the Complaint, Defendants admit that
    23   the MOA contains a section titled “Maintenance of Membership/Modified Agency
    24   Shop,” and that the contractual provisions alleged in paragraph 12 are included in
    25   article 28, section 2813 on page 79 of the MOA.
    26         13. In response to paragraph 13 of the Complaint, Defendants admit that
    27   section 2813, subsection(B)of the MOA states that effective February 13, 1996,
    28   there was created a modified agency shop provision in conformity with
                                                   3

            ANSWER OF DEFENDANTS COUNTY OF VENTURA AND JEFFERY S.
                           BURGH TO FIRST AMENDED COMPLAINT
Case 2:19-cv-06351-DSF-GJS Document 41 Filed 11/05/19 Page 4 of 11 Page ID #:238



     1   Government Code section 3502.5. Except as so admitted, Defendants deny each
     2   and every remaining allegation contained in paragraph 13.
     3         14. In response to paragraph 14 of the Complaint, Defendants admit that
     4   Wilkins submitted a letter dated August 11, 2018, to SEIU requesting to resign
     5   from union membership and the cessation of dues deductions. Defendants also
     6   admit that on Sunday, August 12, 2018, Wilkins sent an e-mail to Susan Salas, an
     7   employee of the Ventura County Auditor-Controller’s office, attaching a copy of
     8   his letter to SEIU of August 11, 2018. Except as so admitted. Defendants deny
     9   each and every remaining allegation contained in paragraph 14.
    10          15. In response to paragraph 15 of the Complaint, Defendants are without
    11   sufficient knowledge or information to form a belief as to the truth of the
    12   allegations in said paragraph, and on that basis deny each and every allegation
    13   contained therein.

    14          16. In response to paragraph 16 of the Complaint, Defendants are without
    15   sufficient knowledge or information to form a belief as to the truth of the
    16   allegations in said paragraph, and on that basis deny each and every allegation
    17   contained therein.

    18         17. In response to paragraph 17 of the Complaint, Defendants admit that on
    19   August 13, 2018, Susan Salas was employed as a Fiscal Technician by the Ventura
    20   County Auditor-Controller’s Office. Defendants also admit that on August 13,
    21   2018, Susan Salas sent an e-mail to Wilkins responding to his e-mail. Defendants
    22   also admit that in the e-mail to Wilkins, Susan Salas stated that the Auditor-
    23   Controller’s office would have to hear from SEIU in response to Wilkins’s request
    24   in order to stop his dues deductions. Defendants also admit that in the e-mail to
    25   Wilkins, Susan Salas stated that she believed that “cancellations for this current
    26   contract is 2019.” Except as so admitted. Defendants deny each and every
    27   remaining allegation contained in paragraph 17.
    28   ///

                                                  4

            ANSWER OF DEFENDANTS COUNTY OF VENTURA AND JEFFERY S.
                           BURGH TO FIRST AMENDED COMPLAINT
Case 2:19-cv-06351-DSF-GJS Document 41 Filed 11/05/19 Page 5 of 11 Page ID #:239



     1         18. In response to paragraph 18 of the Complaint, Defendants admit that
     2   Susan Salas also provided a copy of a payroll deduction authorization form that
     3   Wilkins signed and dated April 1, 2014. Defendants also admit that the payroll
     4   deduction authorization form included provisions authorizing deductions related
     5   to SEIU. Defendants deny that the payroll deduction authorization was a County
     6   form; rather, the form was created by SEIU. Except as so admitted and
     7   specifically denied. Defendants deny each and every remaining allegation
     8   contained in paragraph 18.
     9          19. In response to paragraph 19 of the Complaint, Defendants admit that
    10   the payroll deduction authorization form states that the payroll deduction
    11   authorization will remain in effect until the termination of Wilkins’s employment
    12   or until Wilkins gives written notice to the Office of the Auditor-Controller of its
    13   termination through the submission of a valid Payroll Deduction
    14   Authorization/Cancellation card, whichever is earlier. Except as so admitted.
    15   Defendants deny each and every remaining allegation contained in paragraph 19.
    16         20. In response to paragraph 20 of the Complaint, Defendants deny each
    17   and every allegation contained therein.
    18          21. In response to paragraph 21 of the Complaint, Defendants are without
    19   sufficient knowledge or information to form a belief as to the truth of the
    20   allegations in said paragraph, and on that basis deny each and every allegation
    21   contained therein.

    22          22. In response to paragraph 22 of the Complaint, Defendants are without
    23   sufficient knowledge or information to form a belief as to the truth of the
    24   allegations in said paragraph, and on that basis deny each and every allegation
    25   contained therein.

    26          23. In response to paragraph 23 of the Complaint, Defendants deny each
    27   and every allegation contained therein.
    28   ///

                                                   5

              ANSWER OF DEFENDANTS COUNTY OF VENTURA AND JEFFERY S.
                           BURGH TO FIRST AMENDED COMPLAINT
Case 2:19-cv-06351-DSF-GJS Document 41 Filed 11/05/19 Page 6 of 11 Page ID #:240



     1         24. In response to paragraph 24 of the Complaint, Defendants deny each
     2   and every allegation contained therein.
     3         25. In response to paragraph 25 of the Complaint, Defendants deny each
     4   and every allegation contained therein.
     5          26. In response to paragraph 26 of the Complaint, Defendants are without
     6   sufficient knowledge or information to form a belief as to the truth of the
     7   allegations in said paragraph concerning SEIU’s oral representations to Wilkins
     8   and whether they contradict his signed payroll deduction authorization form, and
     9   on that basis deny said allegations. Defendants admit that the dues authorization


    10   form signed by Wilkins in 2014 provides, in part, that the dues authorization
    11   remains in effect until Wilkins gives written notice to the Office of the Auditor-
    12   Controller of its termination through the submission of a valid Payroll Deduction
    13   Authorization/Cancellation card. Except as so admitted. Defendants deny each
    14   and every remaining allegation contained in paragraph 26.
    15         27. In response to paragraph 27 of the Complaint, Defendants deny each
    16   and every allegation contained therein.
    17         28. In response to paragraph 28 of the Complaint, Defendants deny each
    18   and every allegation contained therein.
    19                   FIRST CLAIM FOR RELIEF - 42 U.S.C. § 1983
    20         29. In response to paragraph 29 of the Complaint, Defendants incorporate
    21   by reference their responses to paragraphs 1 through 28.
    22         30. In response to paragraph 30 of the Complaint, the allegations contained
    23   therein constitute legal conclusions that Defendants are required neither to admit
    24   nor deny.
    25         31. In response to paragraph 31 of the Complaint, the allegations contained
    26   therein constitute legal conclusions that Defendants are required neither to admit
    27   nor deny.
    28   ///

                                                   6

            ANSWER OF DEFENDANTS COUNTY OF VENTURA AND JEFFERY S.
                           BURGH TO FIRST AMENDED COMPLAINT
Case 2:19-cv-06351-DSF-GJS Document 41 Filed 11/05/19 Page 7 of 11 Page ID #:241



     1         32. In response to paragraph 32 of the Complaint, the allegations contained
     2   therein constitute legal conclusions that Defendants are required neither to admit
     3   nor deny.
     4         33. In response to paragraph 33 of the Complaint, the allegations contained
     5   therein constitute legal conclusions that Defendants are required neither to admit
     6   nor deny.
     7         34. In response to paragraph 34 of the Complaint, the allegations contained
     8   therein constitute legal conclusions that Defendants are required neither to admit
     9   nor deny.
    10         35. In response to paragraph 35 of the Complaint, Defendants deny each
    11   and every allegation contained therein.
    12         36. In response to paragraph 36 of the Complaint, the allegations contained
    13   therein constitute legal conclusions that Defendants are required neither to admit
    14   nor deny.
    15         37. In response to paragraph 37 of the Complaint, the allegations contained
    16   therein constitute legal conclusions that Defendants are required neither to admit
    17   nor deny.
    18                  SECOND CLAIM FOR RELIEF - Wilkins § 1983
    19         38. In response to paragraph 38 of the Complaint, Defendants incorporate
    20   by reference their responses to paragraphs 1 through 37.
    21         39. In response to paragraph 39 of the Complaint, Defendants deny each
    22   and every allegation contained therein.
    23         40. In response to paragraph 40 of the Complaint, Defendants deny each
    24   and every allegation contained therein.
    25         41. In response to paragraph 41 of the Complaint, the allegations contained
    26   therein constitute legal conclusions that Defendants are required neither to admit
    27   nor deny.
    28   ///

                                                   7

            ANSWER OF DEFENDANTS COUNTY OF VENTURA AND JEFFERY S.
                           BURGH TO FIRST AMENDED COMPEAINT
Case 2:19-cv-06351-DSF-GJS Document 41 Filed 11/05/19 Page 8 of 11 Page ID #:242



     1           42. In response to paragraph 42 of the Complaint, the allegations contained
     2   therein constitute legal conclusions that Defendants are required neither to admit
     3   nor deny.
     4           43. In response to paragraph 43 of the Complaint,the allegations contained
     5   therein constitute legal conclusions that Defendants are required neither to admit
     6   nor deny.
     7         44. In response to paragraph 44 of the Complaint, the allegations contained
     8   therein constitute legal conclusions that Defendants are required neither to admit
     9   nor deny.
    10         45. In response to paragraph 45 of the Complaint, the allegations contained
    11   therein constitute legal conclusions that Defendants are required neither to admit
    12   nor deny.
    13           46. In response to paragraph 46 of the Complaint, Defendants deny each
    14   and every allegation contained therein.
    15         47. In response to paragraph 47 of the Complaint, the allegations contained
    16   therein constitute legal conclusions that Defendants are required neither to admit
    17   nor deny.
    18         48. In response to paragraph 48 of the Complaint, the allegations contained
    19   therein constitute legal conclusions that Defendants are required neither to admit
    20   nor deny.
    21                                 PRAYER FOR RELIEF

    22           49. In response to Wilkins’s requested relief. Defendants deny each and
    23   every allegation against them contained therein and deny that Wilkins is entitled to
    24   a   declaratory judgment or injunctive relief against Defendants.
    25                               AFFIRMATIVE DEFENSES

    26           Defendants’ investigation into this case is ongoing. Defendants assert the
    27   following affirmative defenses based upon facts presently known, but reserve the
    28   ///

                                                    8

              ANSWER OF DEFENDANTS COUNTY OF VENTURA AND JEFFERY S.
                            BURGH TO FIRST AMENDED COMPEAINT
Case 2:19-cv-06351-DSF-GJS Document 41 Filed 11/05/19 Page 9 of 11 Page ID #:243



     1   right to supplement these defenses should they learn of additional facts giving rise
     2   to an affirmative defense not stated below.

     3                           FIRST AFFIRMATIVE DEFENSE

     4         Wilkins’s Complaint, and each claim for relief asserted therein, fails to
     5   allege facts sufficient to state a claim upon which relief can be granted.
     6                        SECOND AFFIRMATIVE DEFENSE

     7         Wilkins’s claims are barred because there is no statute, regulation,
     8   municipal policy, practice or custom that resulted in a constitutional deprivation.
     9                         THIRD AFFIRMATIVE DEFENSE

    10         Wilkins’s claims are barred, in whole or in part, based on the doctrines of
    11   waiver and estoppel in that the conduct, actions and inactions of Wilkins amount
    12   to and constitute a waiver of any right Wilkins may have had in reference to the
    13   matters alleged in the Complaint.
    14                        FOURTH AFFIRMATIVE DEFENSE

    15         Wilkins’s Complaint, and each claim for relief therein, is frivolous,
    16   unreasonable and without foundation, thus entitling Defendants to reasonable
    17   attorney fees.
    18                           FIFTH AFFIRMATIVE DEFENSE

    19          Wilkins’s claims are barred, in whole or in part, by the applicable statute of
    20   limitations.

    21                           SIXTH AFFIRMATIVE DEFENSE

    22         The Complaint, and each claim for relief asserted therein, is barred by the
    23   doctrine of mootness.

    24                    DEFENDANTS’ STATEMENT OF NEUTRALITY

    25         Although in their answer Defendants have admitted and denied certain
    26   allegations of the Complaint, such admissions and denials are based solely on
    27   Defendants’ official knowledge, information, or belief, and are not alleged to put
    28   the matter at issue between Defendants and any of the parties. Defendants take no
                                                   9

            ANSWER OF DEFENDANTS COUNTY OF VENTURA AND JEFFERY S.
                            BURGH TO FIRST AMENDED COMPLAINT
Case 2:19-cv-06351-DSF-GJS Document 41 Filed 11/05/19 Page 10 of 11 Page ID #:244



     1    position regarding the merits of this action or the claims and arguments made by
     2    any other party hereto other than to defend itself against any claims Wilkins may
     3    make against the Defendants for attorney fees.
     4                                         PRAYER

     5          WHEREFORE,Defendants pray as follows:
     6          1. That Defendants be awarded costs of suit, including attorney fees,
     7    incurred in defense of this action; and
     8          2. For any such other relief as the court deems proper.
     9                                              LEROY SMITH
                                                    County Counsel, County of Ventura
    10

    11
          Dated:
                      /f/w//f                       By
    12                                                     MATTHEW A. SMITH
                                                           Assistant County Counsel
    13

     14                                             Attorneys for Defendants Ventura County
                                                    and Jeffery S. Burgh (erronepusly sued as
     15                                             Jeffrey S. Burgh) m his official capacity
                                                    as Auditor-Controller of Ventura County
     16

     17

     18

     19

    20

     21

     22

     23

     24

     25

     26

     27

     28

                                                      10

             ANSWER OF DEFENDANTS COUNTY OF VENTURA AND JEFFERY S.
                            BURGH TO FIRST AMENDED COMPLAINT
Case 2:19-cv-06351-DSF-GJS Document 41 Filed 11/05/19 Page 11 of 11 Page ID #:245



      1                                   PROOF OF SERVICE

     2    STATE OF CALIFORNIA,COUNTY OF VENTURA
     3          I am a resident of or employed in the County of Ventura, State of California. I am
          over the age of 18 and not a party to the within action. I am employed by the County of
     4    Ventura (County) and my business address is County Counsel’s Office, 800 South
          Victoria Avenue, L/C #1830, Ventura, California 93009.
     5
                On November 5, 2019,1 served the within ANSWER OF DEFENDANTS
     6    COUNTY OF VENTURA AND JEFFERY S. BURGH TO FIRST AMENDED
          COMPLAINT on:
     7
          Mariah Gondeiro                                 Eileen Goldsmith
     8    Karin Moore Sweigart                            Meredith Johnson
          Freedom Foundation                              Altschuler Berzon LLP
     9    50 Woodside Plaza, Suite 710                    177 Post Street, Suite 300
          Redwood City, CA 94061                          San Francisco, CA 94108
     10
          Attorneys for Plaintiff                         Attorneys for Defendant
     11
          [X]   by standard County mail practice. I enclosed a true copy of each of said
    12          documents in a sealed envelope addressed to the above-named person(s) as
                indicated above, and placed the envelope for collection and mailing following
     13         ordinary business practices. I am readily familiar with this business’s practice for
                collecting and processing correspondence for mailing with the United States Postal
     14         Service. On the same day that correspondence is placed for collection and mailing,
                it is deposited in the ordinary course of business with the United States Postal
     15         Service with postage fully paid,
     16   []    by overnight delivery. I enclosed a true copy of each of said documents in a
                sealed envelope or package provided by an overnight delivery carrier addressed to
     17         the above-named person(s) as indicated above, with delivery fees paid or provided
                for. I placed the envelope or package for collection and overnight delivery at an
     18         office or a regularly maintained drop box of the overnight delivery carrier,
     19   []    by fax transmission. Based on an agreement of the parties to accept service by
                fax transmission, I faxed said documents from fax number (805)654-2185 to the
    20          above-named person(s) at the fax number(s) as indicated above. The transmission
                was reported as complete and without error. A eopy of said report is attached,
    21
          []    by electronic service. Based on a court order, a court rule or an agreement of the
    22          parties to accept electronic service, I electronically served said documents from to
                the above-named person(s) at the electronic address(es) as indicated above at
    23          [time],
    24    []    by personal service. I delivered said documents by hand enclosed in a sealed
                envelope addressed to the above-named person(s) as indicated above in the manner
    25           provided in Code of Civil Procedure section 1011 or the Federal Rules of Civil
                Procedure, rule 5(b).
    26
          [X]   (FEDERAL)I declare under penalty of perjury under the laws of the United States
    27
                of America that the foregoing is true ana<con=(^t. Executed qn Novembej:.^5, 2019,
                at Ventura, California.                        )
    28

                                                                 PAM TISSLER
